COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Edward Flores v. The State of Texas

Appellate case number:    01-13-00295-CR

Trial court case number: 12-08-08659 CR

Trial court:              9th District Court of Montgomery County

        A motion for rehearing in this cause was due on March 13, 2015. On March 30, 2015,
Appellant timely filed a motion for extension of time to file a motion for rehearing. Tex. R. App.
P. 49.8. The motion did not specify an amount of additional time requested. Fourteen additional
days have passed since the motion for extension was filed and no motion for rehearing has yet
been filed.
       Appellant’s motion for extension is granted and the motion for rehearing is now due
April 21, 2015. No further motion for extension of time will be granted absent extraordinary
circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: April 14, 2015